


Exhibit 10.2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) made and entered
into as of this 11th day of December 2012, by and between the CHICAGO BOARD
OPTIONS EXCHANGE, INCORPORATED (“CBOE”), CBOE HOLDINGS, INC. (“Holdings” and,
unless indicated otherwise, referred to herein together with CBOE as “Employer”)
and EDWARD TILLY (“Employee”), to become effective January 1, 2013 (the
“Effective Date”), is an amendment and restatement of the employment agreement
previously entered into between Employer and Employee effective as of August 21,
2006 and subsequently amended effective December 31, 2008 and May 1, 2009, and
December 31, 2009 (the “Prior Agreement”).
WITNESSETH:
WHEREAS, Employer and Employee desire to amend, revise and restate the Prior
Agreement;
WHEREAS, Employer desires that Employee continue to provide services for the
benefit of Employer and its affiliates and Employee desires to continue such
employment with Employer;
WHEREAS, Employer and Employee acknowledge that Employee will continue to be a
member of the senior management team of Employer and, as such, will continue to
participate in implementing Employer's business plan;
WHEREAS, in the course of employment with Employer, Employee has had and will
continue to have access to certain Secret or Confidential Information that
relates to or will relate to the business of Employer and its affiliates; and
WHEREAS, Employer desires that any such information not be disclosed to other
parties or otherwise used for unauthorized purposes.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Employment.


(a)From the Effective Date through the close on business on the date of
Holding's annual meeting of stockholders in 2013 (the “Promotion Time”),
Holdings and Employer each shall continue to employ Employee as their President.
Beginning on the Promotion Time and for the remainder of the Term (as defined
below), Holdings and Employer each shall employ Employee as their Chief
Executive Officer, and Employee shall perform such duties as may be prescribed
for such office in the Constitution and Rules of Employer, and those consistent
with the office of Chief Executive Officer that may be assigned to him from time
to time by the Board of Directors of Holdings (the “Board”) through the Chairman
of the Board.


(b)Employee agrees to devote his full business time and efforts to the affairs
of Employer and to the performance of his duties as its President (before the
Promotion Time) and as its Chief Executive Officer (on and after the Promotion
Time). In doing so, he agrees to conduct himself at all times in a manner
consistent with the excellent reputation of Employer.






--------------------------------------------------------------------------------




(c)Employee agrees not to accept any membership on the board of directors of any
private or public corporation without the prior written approval of the Board.
The Board will grant such approval if, in its discretion, such membership will
present no conflict of interest or interference with Employee's duties as
President of Employer (before the Promotion Time) and as its Chief Executive
Officer (on and after the Promotion Time).


(d)In accordance with the Employers' bylaws, Employer will nominate Employee as
a director for stockholder approval at the annual meeting of stockholders in
2013, and at each annual meeting thereafter during the Term in which his term as
a director is due to expire.


2.Term. This Agreement shall commence on the Effective Date and shall expire on
December 31, 2015 (the “Initial Term”), unless terminated earlier pursuant to
the provisions of Sections 5, 6, 7 or 8 hereof. The term of employment shall be
renewed automatically for successive periods of one (1) year each (a “Renewal
Term”) after the expiration of the Initial Term, unless Employer provides
Employee, or Employee provides Employer, with written notice to the contrary at
least one hundred eighty (180) days prior to the end of the Initial Term or any
Renewal Term. The Initial Term and any Renewal Terms are collectively referred
to herein as the “Term.” If either Employer or Employee elect not to renew the
Term of this Agreement in accordance with this Section 2 and Employee thereafter
continues in employment with Employer, Employee shall be employed on an at-will
basis and the terms of such employment and any subsequent termination of
employment shall be subject solely to the general employment practices and
policies of Employer.


3.Compensation. Employer shall pay to Employee the following for all services to
be performed by Employee during the Term:


(a)From the Effective Date until the Promotion Time, a base salary at the rate
of six hundred forty thousand dollars ($640,000) per annum and beginning on the
Promotion Time, a base salary (“Base Salary”) at the rate of eight hundred
thousand dollars ($800,000) per annum. Base Salary shall be payable in
substantially equal regular installments in accordance with Employer's practices
for other senior executives, as such practices may be determined from time to
time. The Compensation Committee of the Board (the “Committee”) shall review the
rate of Base Salary in such manner and at such time as is applicable to other
senior executives, with any revised rate of salary to become the “Base Salary”
for all purposes of this Agreement. In no event shall Employee's Base Salary be
decreased below the Base Salary in effect as of the Promotion Time.


(b)In addition to the aforementioned annual Base Salary, Employee shall be
eligible to participate in any bonus or incentive program applicable to other
senior executives of Employer during the Term. Any bonus or incentive payment
for a fiscal year of Employer shall be payable to Employee as soon as
practicable after the end of such year, and in no event later than March 15 of
the year immediately following the year in which it was earned.


(c)Equity incentive awards under the CBOE Holdings, Inc. Long-Term Incentive
Plan, or any similar or successor plan (the “LTIP”):


(i)Employee shall be eligible to receive equity incentive awards under the LTIP
in amounts and subject to such terms as determined by the Committee in its sole
discretion.






--------------------------------------------------------------------------------




(ii)On the Promotion Time and in recognition of his promotion, the Committee
will make a special award to Employee of Restricted Stock (as defined in the
LTIP) under the LTIP with a Fair Market Value (as defined in the LTIP) on that
date of two million dollars ($2,000,000) (the “Promotion Award”), with one-half
(1/2) of the shares of Restricted Stock in the Promotion Award fully vested on
the Promotion Time and the other one-half (1/2) becoming vested on the first
anniversary of the Promotion Time, if Employee remains continuously employed by
Employer through that date.


(d)All payments under this Agreement of Base Salary and bonus, and incentive
payments and severance payments and benefits, if any, shall be subject to such
deductions as may be required to be made pursuant to law, government regulation,
or order, or by agreement with, or consent of, Employee.


4.Additional Benefits.


(a)Business Expenses. Employer will pay or promptly reimburse Employee for all
reasonable business expenses incurred by Employee in the performance of his
duties during the Term. All amounts subject to reimbursement by Employer to
Employee pursuant to this paragraph (a) shall be subject to an accounting by
Employee and approval by Employer. Employee also shall be entitled to
reimbursement from Employer for his reasonable expenses for legal services in
connection with the negotiation of the terms of this Agreement, in an amount not
to exceed $15,000.


(b)Benefit Plans. During the Term, Employee shall be entitled to participate in,
and receive benefits under, (i) any qualified or supplemental retirement,
savings or deferred compensation plan, program or arrangement currently made
available by Employer for its senior executives, and (ii) any such additional or
substitute plan, program or arrangement that Employer may make available in the
future and during the Term for its senior executives (“Benefit Plans”), subject
to and on a basis consistent with the terms, conditions and overall
administration of each such Benefit Plan.


(c)Vacations and Holidays. Employee shall be entitled to five weeks paid
vacation during each calendar year commencing during the Term. Employee shall
also be entitled to all paid holidays given by Employer to its other senior
executives.


(d)Insurance Benefits. During the Term, Employee and his dependents shall be
entitled to participate in, and receive benefits under, (i) any health and
dental plan, disability plan, accidental death and dismemberment plan, survivor
income plan, and life insurance plan or arrangement currently made available by
Employer for its senior executives, and (ii) any such additional or substitute
plan or arrangement that Employer may make available in the future and during
the Term for its senior executives (“Insurance Plans”), subject to and on a
basis consistent with the terms, conditions, and overall administration of each
such Insurance Plan.


(e)Reimbursements. Except as otherwise provided herein, to the extent any
reimbursements or in-kind benefit payments hereunder are subject to Section 409A
of the Code, such reimbursements and in-kind benefit payments will be made in
accordance with Treasury Regulation § 1.409A-3(i)(1)(iv) (or any similar or
successor provisions).






--------------------------------------------------------------------------------




5.Termination. For purposes of this Agreement, Employee's employment with
Employer shall be deemed to be terminated when Employee has a “separation from
service” within the meaning of Section 409A of the Code, and references to
termination of employment shall be deemed to refer to such a separation from
service. Upon Employee's separation from service for any reason, Employee shall
be deemed to have resigned as of the date of Employee's separation from service
from all offices, directorships and fiduciary positions with Employer, its
affiliates and employee benefit plans unless Employee is affirmatively
re-appointed or re-elected to such position as of the date of Employee's
separation from service.


(a)Termination For Cause. The Board, by vote of a majority of its members, may
terminate the employment of Employee with Employer at any time during the Term
for “Cause.” For purposes of this Agreement, “Cause” shall be deemed to exist
if, and only if:


(i)    Employee shall engage, during the performance of his duties hereunder, in
acts or omissions constituting dishonesty, intentional breach of fiduciary
obligation, intentional wrongdoing, gross negligence, or malfeasance that result
in material harm to Employer;
(ii)    Employee shall intentionally disobey or disregard a lawful and proper
direction of the Board or Employer, or refuse to perform his duties and
responsibilities under this Agreement;
(iii)    Employee shall materially breach this Agreement, and such breach by its
nature, is incapable of being cured, or such breach remains uncured for more
than thirty (30) days following receipt by Employee of written notice from
Employer specifying the nature of the breach and demanding the cure thereof. For
purposes of this clause (iii), a material breach of this Agreement that involves
inattention by Employee to his duties under this Agreement shall be deemed a
breach capable of cure; or
(iv)    Employee shall commit willful misconduct in connection with the
performance of his duties, provided that Employer first gives Employee written
notice of its intention to terminate and the grounds for such termination within
ninety (90) days following the date the Board is informed of such grounds at a
meeting of the Board and Employee has not, within thirty (30) days following
receipt of such notice cured such misconduct (if capable of cure) in a manner
that is reasonably satisfactory to the Board.
Without limiting the generality of the foregoing, the following shall not
constitute Cause for termination of Employee or the modification or diminution
of any of his authority hereunder: (x) any personal or policy disagreement
between Employee and Employer, or any member of Employer or its Board; or
(y) any action taken by Employee in connection with his duties hereunder or any
failure to act, if Employee acted or failed to act in good faith and in a manner
Employee reasonably believed to be in, and not opposed to, the best interest of
Employer, and Employee has no reasonable cause to believe his conduct was
unlawful. In addition, the Participant's employment shall be deemed to have
terminated for Cause if, after the Participant's employment has terminated,
facts and circumstances are discovered that would have justified a termination
for Cause under Section 5(a)(i) above.




--------------------------------------------------------------------------------




Notwithstanding anything herein to the contrary, if Employer shall terminate the
employment of Employee hereunder for Cause, Employer shall give at least thirty
(30) days prior written notice to Employee specifying in detail the reason or
reasons for Employee's termination. If the employment of Employee is terminated
by Employer for Cause, Employee's accrued but unpaid Base Salary (based upon the
annual rate in effect on the date of termination), shall be paid to Employee
through the date of his termination, and, except as otherwise provided in any
Benefit Plan or Insurance Plan, Employer shall have no further obligation,
including any obligation for Severance Benefits, to Employee under this
Agreement. Such termination shall have no effect upon Employee's rights under
the Benefit Plans, the Insurance Plans and other employee policies and practices
of Employer applicable to such termination.
(b)Termination Without Cause. The Board, by vote of a majority of its members,
may terminate the employment of Employee without Cause, at any time during the
Term, as of a date at least thirty (30) days after the date a written notice of
such termination is delivered by Employer to Employee. In such event, Employer
shall, subject to the terms of Section 12 and Section 21 of this Agreement,
within thirty (30) days following the date of such termination, pay to Employee
(i) his accrued but unpaid Base Salary (based upon the annual rate in effect on
the date of termination) through the date of termination, (ii) a pro-rated bonus
(the “Pro-Rated Bonus”) equal to Employee's annual target bonus for the calendar
year in which Employee's employment terminates multiplied by a fraction, the
numerator of which shall equal the number of calendar days Employee was employed
by Employer for the year in which his employment terminates and the denominator
of which shall equal three hundred sixty-five (365), (iii) a lump sum cash
severance payment (the “Severance Payment”) in an amount equal to the sum of
(A) two (2) times Employee's annual rate of Base Salary in effect on the date of
termination and (B) two (2) times the target bonus for the year in which
Employee's employment is terminated, (iv) a pro-rated equity award under the
LTIP, equal to Employee's target equity award for the calendar year in which
Employee's employment terminates, multiplied by a fraction, the numerator of
which equals the number of calendar days Employee was employed by Employer for
the calendar year in which Employee's employment terminates and the denominator
of which equals 365, payable within 30 days following the date of termination
(the “Pro-Rated Equity Award”), and (v) a lump sum cash payment (the “Benefit
Plan Payment”) in an amount equal to the aggregate amount of all Employer
contributions that Employee or his account would have received for a period
equal to two (2) years under the following Benefit Plans: (A) Chicago Board
Options Exchange SMART Plan; (B) Chicago Board Options Exchange Supplemental
Executive Retirement Plan; and (C) Chicago Board Options Exchange Executive
Retirement Plan, or in each case any successor plan. Employer shall also pay
Employee's COBRA premiums (or an amount equal to Employee's COBRA premiums)
(sufficient to cover full family health care) for a period of eighteen (18)
months following the termination of his employment if Employee elects such COBRA
coverage and, at the end of such period, if Employee is eligible and elects to
enroll in Employer's retiree medical plan that shall provide medical coverage
for Employee and his dependents as part of or equivalent to that provided to
active executives of Employer and their dependents under the group health plan
of Employer from time to time in effect, then Employer shall pay Employee's
premiums for such coverage for a period of six (6) months; provided, however,
that any payments or reimbursements for retiree medical plan premiums will be
made in accordance with Treasury Regulation § 1.409A-3(i)(1)(iv) (or any similar
or successor provisions). The foregoing notwithstanding, Employer's obligation
to pay the COBRA and retiree medical premiums described in the preceding
sentence (collectively, the “Insurance Premiums”) shall cease on the date
Employee becomes eligible for coverage under another group health plan that does
not impose pre-existing condition limitations on Employee's coverage. Nothing
herein shall be construed to extend the period of time over which COBRA
continuation coverage may be provided to Employee or his dependents




--------------------------------------------------------------------------------




beyond that mandated by law. The Pro-Rated Bonus, Severance Payment, Benefit
Plan Payments, Pro-Rated Equity Award, and Insurance Premiums described in this
Section 5(b) shall be referred to herein collectively as the “Severance
Benefits.” Subject to Section 12 and Section 21 of this Agreement, the Severance
Benefits shall be paid within thirty (30) days following the date of termination
of Employee's employment. Except as otherwise provided in this Section 5(b), and
in any Benefit Plan or Insurance Plan of Employer, Employer shall have no
further obligation to Employee under this Agreement following the date his
employment is terminated without Cause.


(c)Termination for Good Reason. Employee may terminate his employment at any
time during the Term for Good Reason as of a date at least thirty (30) days
after the date a written notice of such termination is delivered by Employee to
Employer but within two (2) years after the initial existence of the condition
constituting Good Reason, unless the condition constituting Good Reason is fully
corrected within thirty (30) days after Employee gives Employer written notice
thereof. For purposes of this Agreement, “Good Reason” shall be deemed to exist
if, and only if, without Employee's express written consent, Employer or a
successor employer:


(i)shall assign to Employee authorities (including officer titles), duties or
responsibilities that are inconsistent in any material and adverse respect with
Employee's current authorities, duties or responsibilities with Employer
(including any material and adverse diminution of such authorities, duties or
responsibilities);


(ii)shall materially reduce the base compensation and benefits package of
Employee;


(iii)shall require Employee to relocate his principal business office or his
principal place of residence outside the Chicago metropolitan area, or assign to
Employee duties that would reasonably require such relocation;


(iv)shall terminate, reduce or limit Employee's participation in any bonus or
incentive arrangement, Benefit Plan or Insurance Plan relative to the level of
participation of other senior executives of similar rank, based upon an
arbitrary decision of Employer rather than a decision reasonably related to the
level of job performance of Employee; provided, however, that such action with
respect to Employee's participation shall only constitute Good Reason under this
Agreement if the action results in materially reducing the aggregate value of
Employee's incentive compensation and benefits below their aggregate value as of
the date hereof; or


(v)shall materially breach any of the terms of this Agreement.






--------------------------------------------------------------------------------




A termination of Employee's employment for Good Reason shall be effectuated by
giving Employer written notice of the termination within sixty (60) days of the
event constituting Good Reason, setting forth in reasonable detail the specific
conduct of Employer that constitutes Good Reason and the specific provisions of
this Agreement on which Employee relies. Notwithstanding anything herein to the
contrary, if Employee shall terminate his employment for Good Reason, Employer
shall pay to Employee his accrued but unpaid Base Salary (based upon the annual
rate in effect on the date of termination or the date immediately prior to
Employer's actions described in subsections (ii) and (iv) above, whichever is
greater) through the date of termination and the Severance Benefits on the same
terms and subject to the same conditions as described in Section 5(b) hereof.
Except as otherwise provided in this Section 5(c), and in any Benefit Plan or
Insurance Plan of Employer, Employer shall have no further obligation to
Employee under this Agreement following the date he terminates his employment
for Good Reason.
(d)Voluntary Termination without Good Reason. Employee may terminate his
employment without Good Reason at any time during the Term as of a date at least
thirty (30) days after the date a written notice of such termination is
delivered by Employee to Employer. If the employment of Employee is terminated
by Employee without Good Reason, Employee's accrued but unpaid Base Salary
(based upon the annual rate in effect on the date of termination) shall be paid
to Employee through the date of his termination, and, except as otherwise
provided in any Benefit Plan or Insurance Plan, Employer shall have no further
obligation, including any obligation for Severance Benefits, to Employee under
this Agreement. Such termination shall have no effect upon Employee's rights
under the Benefit Plans, the Insurance Plans and other employee policies and
practices of Employer applicable to such termination.


6.Death. If Employee dies during the Term, Employer shall pay (i) Employee's
Base Salary (based on the annual rate in effect on the date of death) through
the date of death, and (ii) within ninety (90) days following the date of death,
the Severance Benefits to his beneficiary last designated by written instrument
delivered by Employee to Employer prior to the date of death. If no such
designated beneficiary shall survive Employee, such payments and benefits shall
be paid and provided to Employee's surviving Spouse, or if none, to his lawful
descendants per stirpes then living, or if none shall survive him, to the legal
representative of his estate, or if none is appointed within ninety (90) days of
the date of his death, to his heirs at law under the laws of the state in which
he is domiciled at the date of his death. For purposes of this Agreement, the
term “Spouse” shall mean Employee's spouse as of the Effective Date. Any
Severance Benefits payable under this Section 6 are in addition to any other
benefits due to Employee's beneficiaries or dependents from Employer, under any
Benefit Plan or Insurance Plan. Except as otherwise provided in this Section 6,
or in any Benefit Plan or Insurance Plan, Employer shall have no further
obligations with respect to Employee or his beneficiaries or dependents under
this Agreement following the date of his death.
  
7.Disability.


(a)If Employee is Permanently Disabled for a continuous period of six (6) months
during the Term, Employer may terminate Employee's employment under this
Agreement upon thirty (30) days prior written notice to Employee. In such event
Employer shall pay to Employee (i) his accrued but unpaid Base Salary (based on
the annual rate in effect on the date of termination) through the date of
termination, and (ii) within thirty (30) days following the date of such
termination, the Severance Benefits.






--------------------------------------------------------------------------------




(b)For purposes of this Agreement, the term “Permanently Disabled” shall have
the meaning set forth in the long-term disability policy or plan maintained by
Employer for its senior executives then in effect. In the absence of such a
policy or plan, the term Permanently Disabled shall have the meaning ascribed to
the term “disability” under Section 409A of the Code and the regulations and
guidance promulgated thereunder.


(c)Except as otherwise provided in this Section 7, and in any Benefit Plan or
Insurance Plan of Employer, Employer shall have no further obligation to
Employee under this Agreement following the date his employment is terminated
due to him becoming Permanently Disabled. Such termination shall have no effect
upon Employee's rights under the Benefit Plans, the Insurance Plans and other
employee policies and practices of Employer applicable to such termination.


8.Change in Control.


(a)Sale Payment. If during the eighteen (18)-month period following a Change in
Control that occurs during the Term of the Agreement (1) Employee is terminated
by Employer or a successor employer without Cause or (2) Employee terminates his
employment with Employer or a successor employer for Good Reason, in lieu of any
payments to which Employee may otherwise be entitled under Section 5 hereof, and
subject to Sections 12 and 21, Employee shall be paid the following (the “Sale
Payment”): (i) his accrued but unpaid Base Salary (based upon the annual rate in
effect on the date of termination) through the date of termination, (ii) the
Pro-Rated Bonus, (iii) a lump sum severance payment in an amount equal to the
sum of (A) two (2) times Employee's annual rate of Base Salary in effect on the
date of termination and (B) two (2) times the target bonus for the year in which
Employee's employment is terminated, (iv) the Pro-Rated Equity Award, and (v) a
lump sum cash payment in an amount equal to the aggregate amount of all Employer
contributions that Employee or his account would have received for a period
equal to two years under the following Benefit Plans: (A) Chicago Board Options
Exchange SMART Plan; (B) Chicago Board Options Exchange Supplemental Executive
Retirement Plan; and (C) Chicago Board Options Exchange Executive Retirement
Plan, or in each case any successor plan. The Sale Payment shall be payable on
the same terms and subject to the same conditions as described in Section 5(b)
of this Agreement for the Pro-Rated Bonus, Severance Payment, and Benefit Plan
Payment. In addition, Employee shall be entitled to the Insurance Premiums on
the same terms and subject to the same conditions as described in Section 5(b)
of this Agreement; provided, however, that Employer's obligation to reimburse
any retiree medical premiums shall be for a period of eighteen (18) months
instead of six (6) months, subject to earlier termination on the terms as
described in Section 5(b); and provided further that any payments or
reimbursements for retiree medical plan premiums will be made in accordance with
Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or successor
provisions). For purposes of this Agreement, a “Change in Control” shall be
deemed to occur on the effective time of (i) a merger or consolidation of CBOE
or Holdings with one (1) or more other corporations as a result of which holders
of the outstanding capital stock of CBOE or Holdings entitled to vote for the
election of directors (“Voting Stock”) of CBOE or Holdings immediately prior to
such merger hold less than fifty percent (50%) of the Voting Stock of the
surviving or resulting corporation, or (ii) a transfer of all or substantially
all of the property of CBOE or Holdings other than to an entity of which CBOE or
Holdings owns at least fifty percent (50%) of the Voting Stock.






--------------------------------------------------------------------------------




(b)Excess Parachute Payments; No Tax Gross-Up. In the event that a Change in
Control shall occur, and a final determination is made by legislation,
regulation, or ruling directed to Employee or Employer, by court decision, or by
independent tax counsel described in paragraph (c) next below, that the
aggregate amount of any payments made to Employee (1) under this Agreement, and
(2) pursuant to any Benefit Plan, Insurance Plan or plan, program or policy of
Employer in connection with, on account of, or as a result of, such Change in
Control (“Total Payments”) will be subject to an excise tax under the provisions
of Section 4999 of the Code, or any successor section thereof (“Excise Tax”),
the Total Payments shall be reduced so that the maximum amount of the Total
Payments (after reduction) shall be one dollar ($1.00) less than the amount that
would cause the Total Payments to be subject to the Excise Tax; provided,
however, that the Total Payments shall only be reduced to the extent that the
after-tax value of amounts received by Employee after application of the above
reduction would exceed the after-tax value of the amounts received without
application of such reduction. For this purpose, the after-tax value of an
amount shall be determined taking into account all federal, state, and local
income, employment, and excise taxes applicable to such amount. In making any
determination as to whether the Total Payments would be subject to an Excise
Tax, consideration shall be given to whether any portion of the Total Payments
could reasonably be considered, based on the relevant facts and circumstances,
to be reasonable compensation for services rendered (whether before or after the
consummation of the applicable Change in Control). To the extent Total Payments
must be reduced pursuant to this Section, Employer, without consulting Employee,
will reduce the Total Payments to achieve the best economic benefit, and to the
extent economically equivalent, on a pro-rata basis.


(c)Procedure for Determinations. All determinations required to be made under
this Section 8 and the assumptions to be utilized in arriving at such
determinations, shall be made by Independent Tax Counsel selected by Employee
and approved by Employer (which approval shall not be unreasonably withheld),
and such determination shall be conclusive and binding on all parties. Employer
shall provide such information as Independent Tax Counsel may reasonably
request, and such counsel may engage accountants or other experts at Employer's
expense to the extent that such counsel deems necessary or advisable to enable
it to reach a determination. The term “Independent Tax Counsel,” as used herein,
shall mean a law firm of recognized expertise in federal income tax matters that
has not previously advised or represented either party hereto. It is hereby
agreed that neither Employer nor Employee shall engage any such Independent Tax
Counsel as counsel for any purpose, other than to make the determination
provided for herein, for three (3) years following such firm's announcement of
its determination.


(d)Internal Revenue Service Claims. In the event that upon any audit by the
Internal Revenue Service, or by a state or local taxing authority, of the Total
Payments, a change is formally determined to be required in the amount of taxes
paid by Employee, appropriate adjustments will be made under this Agreement such
that the net amount that is payable to Employee after taking into account the
provisions of Code Section 4999 will reflect the intent of the parties as
expressed in this Section. Employee shall notify Employer in writing of any
claim by the Internal Revenue Service that, if successful, would require payment
of an Excise Tax or an additional Excise Tax on the Total Payments (a “Claim”).
Such notification shall be given as soon as practicable but no later than ten
(10) business days after Employee is informed in writing of such Claim and shall
apprise Employer of the nature of such Claim and the date on which such Claim is
requested to be paid. Employee shall not pay such Claim prior to the expiration
of the thirty (30)-day period following the date on which Employee gives such
notice to Employer (or such shorter period ending on the date that any payment
of taxes with respect to such Claim is due). If Employer notifies Employee in
writing prior to the expiration of such period that it desires to contest such
Claim, Employee shall:




--------------------------------------------------------------------------------




(i) give Employer any information reasonably requested by Employer relating to
such Claim, (ii) take such action in connection with contesting such Claim as
Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such Claim by
an attorney reasonably selected by Employer, (iii) cooperate with Employer in
good faith in order to contest effectively such Claim, and (iv) permit Employer
to participate in any proceedings relating to such Claim; provided, however,
that Employer shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Employee harmless, on an after-tax basis, for any
Excise Tax, additional Excise Tax, or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this subparagraph (d), Employer, at its sole option, may pursue or forgo any and
all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such Claim and may, at its sole option, either
direct Employee to pay the tax claimed and sue for a refund or contest the Claim
in any permissible manner, and Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one (1) or more appellate courts, as Employer shall
determine, provided, however, that if Employer directs Employee to pay such
Claim and sue for a refund, Employer shall advance the amount of such payment to
Employee on an interest-free basis or, if such an advance is not permissible
thereunder, pay the amount of such payment to Employee as additional
compensation, and shall indemnify and hold Employee harmless, on an after-tax
basis, from any Excise Tax, additional Excise Tax, or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or additional compensation; and further provided that any extension of the
statute of limitations relating to payment of taxes for the taxable year of
Employee with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Employer shall reimburse any fees and
expenses provided for under this Section 8 on or before the last day of
Employee's taxable year following the taxable year in which the fee or expense
was incurred, and in accordance with the other requirements of Section 409A of
the Code and Treasury Regulation §1.409A-3(i)(1)(v) (or any similar or successor
provisions).


(e)Refund. If, after the receipt by Employee of an amount advanced or paid by
Employer pursuant to paragraph (d) above, Employee becomes entitled to receive
any refund with respect to such Claim, Employee shall (subject to Employer's
complying with the requirements of subparagraph (d)) promptly pay to Employer
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by Employee of an amount
advanced by Employer pursuant to paragraph (d), a determination is made that
Employee shall not be entitled to any refund with respect to such Claim and
Employer does not notify Employee in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid.


9.Restrictive Covenants. For purposes of this Section 9 and Section 10, each
reference to “Employer” includes Employer and its affiliates (including, but not
limited to, CBOE and Holdings). Employee understands the global nature of
Employer's businesses and the effort Employer undertakes to develop and protect
its business and its competitive advantage. Accordingly, Employee agrees that
the scope and duration of the restrictions described in this Agreement are
reasonable and necessary to protect the legitimate business interests of
Employer. Employee further agrees that during the period of his employment and
for a period of two years following a termination of Employee's employment
pursuant to Section 5(a), 5(b), 5(c), 5(d), 7 or 8 hereof, Employee shall not:






--------------------------------------------------------------------------------




(a)singly, jointly, or in any other capacity, in a manner that contributes to
any research, technology, development, account, trading, marketing, promotion,
or sales and that relates to Employee's service with Employer, directly or
beneficially, manage, join, participate in the management, operation or control
of, or work for (as an employee, consultant or independent contractor), or
permit the use of his name by, or provide financial or other assistance to, or
be connected in any manner with, any options exchange or alternative trading
system that directly competes with Employer, without the express written
approval of the Chairman of the Board;


(b)provide any service or assistance that (1) is of the general type of service
or assistance provided by Employee to Employer, (2) relates to any technology,
account, product, project or piece of work, with which Employee was involved
during his employment with Employer, and (3) contributes to causing an entity to
come within the definition described in paragraph (a) above;


(c)solicit or accept if offered to him, with or without solicitation, on his own
behalf or on behalf of any other person, the services of any person who is a
then current employee of Employer (or was an employee of Employer during the
year preceding such solicitation), nor solicit any of Employer's then current
employees (or an individual who was employed by or engaged by Employer during
the year preceding such solicitation) to terminate employment or an engagement
with Employer, nor agree to hire any then current employee (or an individual who
was an employee of Employer during the year preceding such hire) of Employer
into employment with himself or any company, individual or other entity; or


(d)directly or indirectly divert or attempt to divert from Employer any business
in which Employer has been actively engaged during the Term, nor interfere with
the relationships of Employer with its sources of business.
 
10.Confidentiality. Employee acknowledges that Employer will disclose Secret or
Confidential Information to Employee during the Term to enable him to perform
his duties hereunder. Employee agrees that, subject to the following sentence,
he shall not during the Term (except in connection with the proper performance
of his duties hereunder) and thereafter, without the prior written consent of
Employer, disclose to any person or entity any material or significant Secret or
Confidential Information concerning the business of Employer that was obtained
by Employee in the course of his employment by Employer. This paragraph shall
not be applicable if and to the extent Employee is required to testify in a
legislative, judicial or regulatory proceeding pursuant to an order of Congress,
any state or local legislature, a judge, or an administrative law judge, or if
such Secret or Confidential Information is required to be disclosed by Employee
by any law, regulation or order of any court or regulatory commission,
department or agency. Employee further agrees that if his employment by Employer
is terminated for any reason, he will not take with him, but will leave with
Employer, all records and papers and all matter of whatever nature that bears
Secret or Confidential Information of Employer. For purposes of this Agreement,
the term “Secret or Confidential Information” shall include, but not be limited
to, any and all records, notes, memoranda, data, writings, research, personnel
information, customer information, clearing members' information, Employer's
financial information and plans, processes, methods, techniques, systems,
formulas, patents, models, devices, compilations or any other information of
whatever nature in the possession or control of Employer, that has not been
published or disclosed to the general public, the options industry or the
commodities futures industry; provided, however, that such term shall not
include knowledge, skills, and information that is common to the trade or
profession of Employee.






--------------------------------------------------------------------------------




11.Remedies. Employee consents and agrees that if he violates any provisions of
Sections 9 or 10 of this Agreement, Employer or its successors in interest shall
be entitled, in addition to any other remedies that they may have, including
money damages, to an injunction to be issued by a court of competent
jurisdiction, restraining him from committing or continuing any violation of
Sections 9 or 10 hereof. If, at any time, Employee violates or threatens to
violate, to any material extent, any of the covenants or agreements set forth in
Sections 9 or 10 of this Agreement, Employer shall have the right to terminate
the employment of Employee for Cause in accordance with the provisions of
paragraph (a) of Section 5 hereof. In the event that Employee is found to have
breached any provision set forth in Section 9 of this Agreement, the time period
provided for in that provision shall be deemed tolled (i.e., it will not begin
to run) for so long as Employee was in violation of that provision.
 
12.Release. Notwithstanding anything herein to the contrary, as a condition to
receiving any severance payments or benefits under this Agreement, Employee
agrees to execute a release of claims (in a form substantially similar to the
form set forth in Exhibit A, which is attached hereto and made a part hereof)
(the “Release”). Employee must deliver to Employer an original, signed Release
and the revocability period (if any) must elapse by the Release Deadline. For
purposes of this Section, the “Release Deadline” means the date that is sixty
(60) calendar days after Employee's termination of employment. No severance
payments or benefits under this Agreement shall be made or provided prior to the
date that both (i) Employee has delivered an original, signed Release to
Employer and (ii) the revocability period (if any) has elapsed. Payment of any
Sales Payment or Severance Payment that are not exempt from Section 409A of the
Code shall be delayed until the Release Deadline, irrespective of when Employee
executes the Release; provided, however, that where Employee's termination of
employment and the Release Deadline occur within the same calendar year, the
payment may be made up to thirty (30) days prior to the Release Deadline, and
provided further that where Employee's termination of employment and the Release
Deadline occur in two separate calendar years, payment may not be made before
the later of January 1 of the second year or the date that is thirty (30) days
prior to the Release Deadline. If Employee does not deliver an original, signed
Release to Employer by the Release Deadline, (i) Employee's rights shall be
limited to those made available to Employee as if Employee were terminated under
Section 5(d) above, and (ii) Employer shall otherwise have no obligation to pay
or provide to Employee any severance payments or benefits described in this
Agreement, or any other monies on account of the termination of Employee's
employment.


13.Assignment. Neither Employee nor Employer may assign this Agreement, except
that Employer's obligations hereunder shall be binding legal obligations of any
successor to all or substantially all of Employer's business by purchase,
merger, consolidation, or otherwise.


14.Employee Assignment. No interest of Employee or his Spouse, dependent or any
other beneficiary under this Agreement, or any right to receive any payment or
distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts of, or other claims against, Employee or his Spouse, dependent or any
other beneficiary, including claims for alimony, support, separate maintenance,
and claims in bankruptcy proceedings.


15.Benefits Unfunded. (i) All rights of Employee and his Spouse, dependent or
any other beneficiary under this Agreement shall at all times be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of Employer for payment of any amounts due hereunder; (ii) neither
Employee nor his Spouse, dependent or any other beneficiary shall have any
interest in or rights against any specific assets of Employer; and
(iii) Employee and his Spouse, dependent or any other beneficiary shall have
only the rights of a general unsecured creditor of Employer.




--------------------------------------------------------------------------------






16.Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of any other provisions or
conditions at the same time or at any prior or subsequent time.


17.Applicable Law. This Agreement shall be construed and interpreted pursuant to
the internal laws of the State of Illinois, without regard to principles of
conflicts of laws. The jurisdiction and venue for any disputes arising under, or
any action brought to enforce (or otherwise relating to), this Agreement will be
exclusively in the courts in the State of Illinois, County of Cook, including
the federal courts located therein (should federal jurisdiction exist).


18.Entire Agreement. This Agreement contains the entire agreement between
Employer and Employee, and supersedes any and all other previous agreements,
written or oral, between the parties relating to the subject matter hereof,
including, without limitation, the Prior Agreement. No amendment or modification
of the terms of this Agreement shall be binding upon either of the parties
hereto unless reduced to writing and signed by each of the parties hereto.


19.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.


20.Severability. The parties agree that this Agreement shall be construed in a
way to make each of its provisions enforceable, but that the unenforceability of
one (1) or more provisions in one (1) or more instances will not make invalid
the entire Agreement or any other provisions of this Agreement as all of its
provisions are severable. In the event a provision may be unenforceable as
written, the parties agree that it shall be partially enforced to the extent
permitted by law. The unenforceability of a provision in one instance shall not
affect its enforceability in other instances.
  
21.Compliance.


(a)The payments and benefits under this Agreement are intended to comply with or
be exempt from Section 409A of the Code and the interpretative guidance
thereunder, including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions, and shall be
administered accordingly. The Agreement shall be construed and interpreted with
such intent. If any provision of this Agreement needs to be revised to satisfy
the requirements of Section 409A of the Code, then such provision shall be
modified or restricted to the extent and in the manner necessary to be in
compliance with such requirements of the Code and any such modification will
attempt to maintain the same economic results as were intended under this
Agreement. Employer cannot guarantee that the payments and benefits that may be
paid or provided pursuant to this Agreement will satisfy all applicable
provisions of Section 409A of the Code. Each payment under this Agreement is
intended to be treated as one of a series of separate payment for purposes of
Section 409A of the Code and Treasury Regulation § 1.409A-2(b)(2)(iii) (or any
similar or successor provisions).






--------------------------------------------------------------------------------




(b)Notwithstanding any provision to the contrary, to the extent Employee is
considered a “specified employee” (as defined in Section 409A of the Code and
Treasury Regulation § 1.409A-1(c)(i) or any similar or successor provision) and
would be entitled to a payment during the six (6)-month period beginning on
Employee's date of termination that is not otherwise excluded under Section 409A
of the Code under the exception for short-term deferrals, separation pay
arrangements, reimbursements, in-kind distributions, or any otherwise applicable
exemption, the payment will not be made to Employee until the earlier of the six
(6)-month anniversary of Employee's date of termination or Employee's death and
all payments delayed due to the six (6)-month delay described above will be
accumulated and paid on the first (1st) day of the seventh (7th) month following
the date of termination.


22.Successors. This Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective heirs, representatives and
successors.


23.Notices. Notices required under this Agreement shall be in writing and sent
by personal delivery, or by registered U.S. mail, return receipt requested, to
the following addresses, or to such other address as the party being notified
may have previously furnished to the other by written notice:


If to Employer:
Chicago Board Options Exchange, Incorporated
400 S. LaSalle Street
Chicago, Illinois 60605
Attention: Chairman of the Board


If to Employee:
At the most recent address on file with the Company


24.Indemnity. CBOE and Holdings shall indemnify, protect, defend and save
Employee harmless from and against any threatened, pending, contemplated or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, in which Employee is made a party by reason of the fact that
Employee is or was an officer, employee or agent of Employer, or any judgment,
amount paid in settlement (with the consent of Employer), fine, loss, expense,
cost, damage and reasonable attorneys' fees incurred by reason of the fact that
Employee is or was an officer, employee or agent of Employer; provided, however,
that Employee acted in good faith and in a manner he reasonably believed to be
in the best interests of Employer, and with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful.
Employer, at its expense, shall have the right to purchase and maintain
insurance or fidelity bonds on behalf of Employee against any liability asserted
against him and incurred by him in his capacity as an officer, employee, or
agent of Employer. Employee shall also be indemnified under the Articles of
Incorporation and By-Laws of CBOE and Holdings, and covered by directors' and
officers' liability insurance policies that are the same as or equivalent to
those CBOE or Holdings currently carries for its or their other executives.


25.Headings. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of any provision of
this Agreement.








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Employee has hereunto set his hand, and Employer has caused
these presents to be executed in its name on its behalf, all as of the date
first above written.
Chicago Board Options Exchange, Incorporated
 
 
 
 
 
By: /s/ William J. Brodsky
 
/s/ Edward Tilly
Title: Chairman of the Board of Directors
 
Edward Tilly
CBOE Holdings, Inc.
 
 
 
 
 
By: /s/ William J. Brodsky
 
 
Title: Chairman of the Board of Directors
 
 
 
 
 
 
 
 



































--------------------------------------------------------------------------------




Exhibit A
RELEASE OF CLAIMS
THIS RELEASE OF CLAIMS (“Release”) is made and entered into this _____ day of
___________ 20__, to be effective as of __________________ (the “Effective
Date”), by and between CHICAGO BOARD OPTIONS EXCHANGE, INCORPORATED (“CBOE”),
CBOE HOLDINGS, INC. (“Holdings” and, unless indicated otherwise, referred to
herein together with CBOE as “Employer”) and EDWARD TILLY, a resident of the
State of Illinois (“Tilly”)
1.In consideration of Employer's payment to Tilly of the severance pay and
benefits described in the Amended and Restated Employment Agreement by and
between Employer and Tilly (the “Employment Agreement”), to which Tilly is not
otherwise entitled and the sufficiency of which Tilly acknowledges, Tilly does
hereby fully, finally and unconditionally release and forever discharge
Employer, Employer's subsidiaries and affiliates, and the former and current
officers, directors, employees, members, representatives and agents and all of
their respective predecessors, successors, and assigns of Employer and
Employer's subsidiaries and affiliates (collectively “Released Parties”), in
their personal, corporate and representative capacities, from any and all
rights, claims, liabilities, obligations, damages, costs, expenses, attorneys'
fees, suits, actions, and demands, of any and every kind, nature and character,
known or unknown, liquidated or unliquidated, absolute or contingent, in law and
in equity, enforceable or arising under any local, state or federal common law,
statute or ordinance relating to Tilly's past employment with Employer or any
past actions, statements, or omissions of Employer or any of the Released
Parties occurring prior to Tilly's execution of this Release, including but not
limited to all claims for defamation, wrongful termination, back pay and
benefits, pain and suffering, negligent or intentional infliction of emotional
distress, breach of contract, and interference with contractual relations, tort
claims, employment discrimination claims, and all claims arising under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866, as amended
by the Civil Rights Act of 1991 (42 U.S.C. § 1981), the Family and Medical Leave
Act, the Equal Pay Act, the Fair Labor Standards Act, the Americans with
Disabilities Act, the Older Workers Benefit Protection Act, the Illinois Human
Rights Act, the Workers Adjustment and Retraining Act, and the Chicago and Cook
County Human Rights Ordinances, and any other statutory, contract, implied
contract, or common law claim arising out of or involving Tilly's employment,
the termination of Tilly's employment, or any continuing effects of Tilly's
employment with Employer.


2.Tilly agrees not to sue Employer or any of the Released Parties with respect
to rights and claims covered by this Release. If any government agency or court
assumes jurisdiction of any charge, complaint, or cause of action covered by
this Release, Tilly will not seek and will not accept any personal equitable or
monetary relief in connection with such investigation, action, suit, or legal
proceeding.


3.Tilly has forty-five (45) days (until ____________) within which to consider
this Release, although Tilly may accept it at any time within those forty-five
(45) days. Once Tilly has signed this Release, Tilly will still have seven (7)
days in which to revoke his acceptance of the ADEA portion of the Release by
notifying Employer, and specifically, Deborah Woods, Human Resources Department.
The ADEA portion of the Release will not be effective or enforceable until the
seven (7) day revocation period has expired. If the ADEA portion of the Release
is revoked, the remainder of this Release shall remain in full force and effect
as to all of its terms except for the release of claims under the ADEA, and
Employer will have three (3) business days to rescind the entire Release by so
notifying Tilly.






--------------------------------------------------------------------------------




4.Tilly agrees that he will continue to be governed by those obligations arising
under Sections 9, 10 and 11 of the Employment Agreement, which are incorporated
by reference herein, shall not be released, shall be unaffected hereby, and
shall remain in full force and effect.


5.This Release shall be binding upon and inure to the benefit of Employer and
its successors and assigns and Tilly and his heirs, executors and
administrators.


6.This Release shall be construed and interpreted under the laws of the State of
Illinois to the extent not preempted by applicable laws of the United States.


Edward Tilly
Dated:
 
 
CHICAGO BOARD OPTIONS EXCHANGE, INCORPORATED




By: __________________________________
  Its: __________________________________
  Dated: _______________________________
CBOE HOLDINGS, INC.




By: _________________________________
  Its: _________________________________
  Dated: ______________________________







